DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0053821).
Regarding claim 1, Shih teaches an information reporting method, applied to user equipment and comprising: sending a Radio Resource Control (RRC) Resume Request message to a network device (i.e., a method 100 of triggering an RNAU procedure performed by an RRC_INACTIVE UE.., the UE may trigger an RNAU procedure (e.g., the UE may initiate an RRC connection resume procedure by transmitting an RRC message (e.g., RRC Resume Request message) to the suitable cell) [0039], [0041], the UE may stay in the RRC_INACTIVE state. Once the UE camps on a cell, the UE sends an RRC message (e.g., RRC Resume Request message) to the camped cell [0060]-[0061]); receiving a first RRC message sent by the network device in response to the RRC Resume Request message (i.e., the camped cell may ask the UE to establish an RRC connection by sending an RRC message (e.g., RRC Setup message) to the UE [0060]).
The feature of  “sending a second RRC message in response to the first RRC message to the network device, wherein in a case that the user equipment is in an inactive mode, when a public land mobile network (PLMN) reselects to an equivalent public land mobile network (EPLMN), or when PLMN reselects to EPLMN and RNA update conditions are met, the second RRC message carries the identity of EPLMN” is not explicit in Shi. However, the preceding feature could have been derived by one of ordinary skill in the art from Shi’s reference, which discloses UE performs cell reselection procedure [0040]-[0044], [0070]-[0071]the cell/gNB may request the UE to report its PLMN information via dedicated signaling. The cell/gNB may send, to the UE, a dedicated signaling that includes PLMN information.. If the cell/gNB receives the UE's PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the equivalent PLMN list), the cell/gNB may determine and configure an RNA for the UE, wherein the RNA may be constituted by PLMNs in the equivalent PLMN list, supported by the UE. The cell/gNB may send the RNA configuration to the UE via a dedicated signaling (e.g., an RRC Release message including suspend configuration) [0094];  an RRC_INACTIVE UE may receive PLMN information from a camped cell. In one implementation, the camped cell may be a cell that provides the UE's RNA configuration, an acceptable cell that the UE finds and camps on, or any other cell that the UE camps on. The PLMN information may include a PLMN identity that is configured in the UE's RNA configuration. In one implementation, the PLMN information may be carried in system information (e.g., SIB1) broadcast by the camped cell. In action 804, an Access Stratum (AS) layer of the UE may report the PLMN identity to a NAS layer of the UE [0095]; when an RRC_INACTIVE UE performs PLMN selection, the RRC_INACTIVE UE may optimize PLMN search using an RNA configuration. In one implementation, the AS layer of the RRC_INACTIVE UE may report PLMN information (e.g., PLMN identities) configured in the UE's RNA configuration to the NAS layer of the UE. In one implementation, if a found PLMN (e.g., a high quality PLMN without a Reference Signal Received Power (RSRP) value, a PLMN for which the UE is able to read the PLMN identity from a cell although the PLMN may not satisfy a high-quality criterion) matches one of the PLMNs in the UE's RNA configuration, the UE (e.g., the AS layer) may report the found PLMN to the NAS layer) [0096]. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 from the disclosure of Shi in order to report the PLMN identity of EPLMN list to a NAS layer of the UE.
Regarding claim 2, Shi further teaches the RRC Resume Request message is sent by the user equipment when PLMN reselects to EPLMN, or PLMN reselects to EPLMN and RNA update conditions are met; the RRC Resume Request message carries a first cause value, which is used to indicate PLMN reselecting to EPLMN in user equipment, or PLMN reselecting to EPLMN and RNA update conditions being met; or the RRC Resume Request message carries a second cause value, which is used to indicate the user equipment has uplink data transmission or uplink signaling transmission; or the RRC Resume Request message carries indication information, which is used to indicate whether PLMN reselects to EPLMN in the user equipment or not (i.e., the UE may change the (selected or registered) PLMN after the UE sends an RRC message (e.g., RRC Resume Request message, RRC Setup Request message) to the cell. For example, when the UE sends an RRC message to the cell due to RAN paging, the UE may change the (selected or registered) PLMN during the RAN paging. For example, when the UE sends an RRC message to the cell due to RNAU, the UE may change the (selected or registered) PLMN during an RNAU procedure [0097]).
Regarding claim 3, Shi further teaches the first RRC message is an RRC Resume message, and the second RRC message is an RRC Resume Complete message (i.e., a UE may send its PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the UE's equivalent PLMN list) to the last serving cell via an RRC message (e.g., RRC Setup Complete message [0080]); or the first RRC message is an RRC release message, which carries suspend configuration information including radio resource configuration information, which indicates resources occupied by the second RRC message (i.e., the camped cell may send an RRC message (e.g., RRC Release message with suspend configuration) to the UE and keep the UE in the RRC_INACTIVE state. The new RNA configuration may be included in the suspend configuration [0065]).
Regarding claim 4, Shi further teaches when the RRC Resume Request message carries a first cause value, which is determined by Non-Access Stratum (NAS) of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to Access Stratum (AS) ([0095]-[0096]); or the first cause value is determined by AS of the user equipment after NAS provides the identity of reselected EPLMN to AS ([0095]-[0096]).
Regarding claim 5, Shi further teaches when the RRC Resume Request message carries a second cause value, which is determined by NAS of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to AS; or the second cause value is determined by NAS of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to Access Stratum (AS), and triggers NAS signaling process; or the second cause value is determined by AS of the user equipment after NAS provides the identity of reselected EPLMN to AS ([0095]-[0096]).
Regarding claim 6, Shi further teaches the RRC Resume Request message is sent by the user equipment when RNA update conditions are met ([0095]-[0096]); the first RRC message is sent on the condition that the network device judges the list of PLMN of cell broadcast to be restored excludes RPLMN of the user equipment (i.e., a cell/gNB may determine an RNA configuration for a UE based on the UE's PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the equivalent PLMN list) [0094]-[0095], [0097]).
Regarding claim 7, Shih teaches an information receiving method, applied to a network device and comprising: receiving an RRC Resume Request message sent by user equipment (i.e., a method 100 of triggering an RNAU procedure performed by an RRC_INACTIVE UE.., the UE may trigger an RNAU procedure (e.g., the UE may initiate an RRC connection resume procedure by transmitting an RRC message (e.g., RRC Resume Request message) to the suitable cell) [0039], [0041], the UE may stay in the RRC_INACTIVE state. Once the UE camps on a cell, the UE sends an RRC message (e.g., RRC Resume Request message) to the camped cell [0060]-[0061]); sending a first RRC message in response to the RRC Resume Request message to the user equipment (i.e., the camped cell may ask the UE to establish an RRC connection by sending an RRC message (e.g., RRC Setup message) to the UE [0060]).
The feature of  “receiving a second RRC message sent by the user equipment in response to the first RRC message, wherein in a case that user equipment is in an inactive mode, when PLMN reselects to EPLMN, or PLMN reselects to EPLMN and RNA update conditions are met, the second RRC message carries the identity of EPLMN” is not explicit in Shi. However, the preceding feature could have been derived by one of ordinary skill in the art from Shi’s reference, which discloses UE performs cell reselection procedure [0040]-[0044], [0070]-[0071]the cell/gNB may request the UE to report its PLMN information via dedicated signaling. The cell/gNB may send, to the UE, a dedicated signaling that includes PLMN information. If the cell/gNB receives the UE's PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the equivalent PLMN list), the cell/gNB may determine and configure an RNA for the UE, wherein the RNA may be constituted by PLMNs in the equivalent PLMN list, supported by the UE. The cell/gNB may send the RNA configuration to the UE via a dedicated signaling (e.g., an RRC Release message including suspend configuration) [0094];  an RRC_INACTIVE UE may receive PLMN information from a camped cell. In one implementation, the camped cell may be a cell that provides the UE's RNA configuration, an acceptable cell that the UE finds and camps on, or any other cell that the UE camps on. The PLMN information may include a PLMN identity that is configured in the UE's RNA configuration. In one implementation, the PLMN information may be carried in system information (e.g., SIB1) broadcast by the camped cell. In action 804, an Access Stratum (AS) layer of the UE may report the PLMN identity to a NAS layer of the UE [0095]; when an RRC_INACTIVE UE performs PLMN selection, the RRC_INACTIVE UE may optimize PLMN search using an RNA configuration. In one implementation, the AS layer of the RRC_INACTIVE UE may report PLMN information (e.g., PLMN identities) configured in the UE's RNA configuration to the NAS layer of the UE. In one implementation, if a found PLMN (e.g., a high quality PLMN without a Reference Signal Received Power (RSRP) value, a PLMN for which the UE is able to read the PLMN identity from a cell although the PLMN may not satisfy a high-quality criterion) matches one of the PLMNs in the UE's RNA configuration, the UE (e.g., the AS layer) may report the found PLMN to the NAS layer) [0096]. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 from the disclosure of Shi in order to report the PLMN identity of EPLMN list to a NAS layer of the UE.
Regarding claim 8, Shi further teaches the RRC Resume Request message is sent by the user equipment when PLMN reselects to EPLMN, or PLMN reselects to EPLMN and RNA update conditions are met; the RRC Resume Request message carries a first cause value, which is used to indicate PLMN reselecting to EPLMN in user equipment, or PLMN reselecting to EPLMN and RNA update conditions being met; or the RRC Resume Request message carries a second cause value, which is used to indicate the user equipment has uplink data transmission or uplink signaling transmission; or the RRC Resume Request message carries indication information, which is used to indicate whether PLMN reselects to EPLMN in the user equipment or not (i.e., the UE may change the (selected or registered) PLMN after the UE sends an RRC message (e.g., RRC Resume Request message, RRC Setup Request message) to the cell. For example, when the UE sends an RRC message to the cell due to RAN paging, the UE may change the (selected or registered) PLMN during the RAN paging. For example, when the UE sends an RRC message to the cell due to RNAU, the UE may change the (selected or registered) PLMN during an RNAU procedure [0097]).
Regarding claim 9, Shi further teaches the first RRC message is an RRC Resume message, and the second RRC message is an RRC Resume Complete message (i.e., a UE may send its PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the UE's equivalent PLMN list) to the last serving cell via an RRC message (e.g., RRC Setup Complete message [0080]); or the first RRC message is an RRC release message, which carries suspend configuration information including radio resource configuration information, which indicates resources occupied by the second RRC message (i.e., the camped cell may send an RRC message (e.g., RRC Release message with suspend configuration) to the UE and keep the UE in the RRC_INACTIVE state. The new RNA configuration may be included in the suspend configuration [0065]).
Regarding claim 10, Shi further teaches when the RRC Resume Request message carries a first cause value, which is determined by Non-Access Stratum (NAS) of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to Access Stratum (AS) ([0095]-[0096]); or the first cause value is determined by AS of the user equipment after NAS provides the identity of reselected EPLMN to AS ([0095]-[0096]).
Regarding claim 11, Shi further teaches when the RRC Resume Request message carries a second cause value, which is determined by NAS of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to AS; or the second cause value is determined by NAS of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to Access Stratum (AS), and triggers NAS signaling process; or the second cause value is determined by AS of the user equipment after NAS provides the identity of reselected EPLMN to AS ([0095]-[0096]).
Regarding claim 12, Shi further teaches the RRC Resume Request message is sent by the user equipment when RNA update conditions are met ([0095]-[0096]); the first RRC message is sent on the condition that the network device judges the list of PLMN of cell broadcast to be restored excludes RPLMN of the user equipment (i.e., a cell/gNB may determine an RNA configuration for a UE based on the UE's PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the equivalent PLMN list) [0094]-[0095], [0097]).
13. User equipment, comprising a memory, a processor, and a program stored in the memory and executable on the processor, wherein the program, when executed by the processor, implements following steps: sending a Radio Resource Control (RRC) Resume Request message to a network device; receiving a first RRC message sent by the network device in response to the RRC Resume Request message; and sending a second RRC message in response to the first RRC message to the network device, wherein in a case that the user equipment is in an inactive mode, when a public land mobile network (PLMN) reselects to an equivalent public land mobile network (EPLMN), or when PLMN reselects to EPLMN and RNA update conditions are met, the second RRC message carries the identity of EPLMN.
Regarding claim 13, Shih User equipment, comprising a memory, a processor, and a program stored in the memory and executable on the processor ([0007]), wherein the program, when executed by the processor, implements following steps: sending a Radio Resource Control (RRC) Resume Request message to a network device (i.e., a method 100 of triggering an RNAU procedure performed by an RRC_INACTIVE UE.., the UE may trigger an RNAU procedure (e.g., the UE may initiate an RRC connection resume procedure by transmitting an RRC message (e.g., RRC Resume Request message) to the suitable cell) [0039], [0041], the UE may stay in the RRC_INACTIVE state. Once the UE camps on a cell, the UE sends an RRC message (e.g., RRC Resume Request message) to the camped cell [0060]-[0061]); receiving a first RRC message sent by the network device in response to the RRC Resume Request message (i.e., the camped cell may ask the UE to establish an RRC connection by sending an RRC message (e.g., RRC Setup message) to the UE [0060]).
The feature of  “sending a second RRC message in response to the first RRC message to the network device, wherein in a case that the user equipment is in an inactive mode, when a public land mobile network (PLMN) reselects to an equivalent public land mobile network (EPLMN), or when PLMN reselects to EPLMN and RNA update conditions are met, the second RRC message carries the identity of EPLMN” is not explicit in Shi. However, the preceding feature could have been derived by one of ordinary skill in the art from Shi’s reference, which discloses UE performs cell reselection procedure [0040]-[0044], [0070]-[0071]the cell/gNB may request the UE to report its PLMN information via dedicated signaling. The cell/gNB may send, to the UE, a dedicated signaling that includes PLMN information.. If the cell/gNB receives the UE's PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the equivalent PLMN list), the cell/gNB may determine and configure an RNA for the UE, wherein the RNA may be constituted by PLMNs in the equivalent PLMN list, supported by the UE. The cell/gNB may send the RNA configuration to the UE via a dedicated signaling (e.g., an RRC Release message including suspend configuration) [0094];  an RRC_INACTIVE UE may receive PLMN information from a camped cell. In one implementation, the camped cell may be a cell that provides the UE's RNA configuration, an acceptable cell that the UE finds and camps on, or any other cell that the UE camps on. The PLMN information may include a PLMN identity that is configured in the UE's RNA configuration. In one implementation, the PLMN information may be carried in system information (e.g., SIB1) broadcast by the camped cell. In action 804, an Access Stratum (AS) layer of the UE may report the PLMN identity to a NAS layer of the UE [0095]; when an RRC_INACTIVE UE performs PLMN selection, the RRC_INACTIVE UE may optimize PLMN search using an RNA configuration. In one implementation, the AS layer of the RRC_INACTIVE UE may report PLMN information (e.g., PLMN identities) configured in the UE's RNA configuration to the NAS layer of the UE. In one implementation, if a found PLMN (e.g., a high quality PLMN without a Reference Signal Received Power (RSRP) value, a PLMN for which the UE is able to read the PLMN identity from a cell although the PLMN may not satisfy a high-quality criterion) matches one of the PLMNs in the UE's RNA configuration, the UE (e.g., the AS layer) may report the found PLMN to the NAS layer) [0096]. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 from the disclosure of Shi in order to report the PLMN identity of EPLMN list to a NAS layer of the UE.
Regarding claim 14, Shi further teaches the RRC Resume Request message is sent by the user equipment when PLMN reselects to EPLMN, or PLMN reselects to EPLMN and RNA update conditions are met; the RRC Resume Request message carries a first cause value, which is used to indicate PLMN reselecting to EPLMN in user equipment, or PLMN reselecting to EPLMN and RNA update conditions being met; or the RRC Resume Request message carries a second cause value, which is used to indicate the user equipment has uplink data transmission or uplink signaling transmission; or the RRC Resume Request message carries indication information, which is used to indicate whether PLMN reselects to EPLMN in the user equipment or not (i.e., the UE may change the (selected or registered) PLMN after the UE sends an RRC message (e.g., RRC Resume Request message, RRC Setup Request message) to the cell. For example, when the UE sends an RRC message to the cell due to RAN paging, the UE may change the (selected or registered) PLMN during the RAN paging. For example, when the UE sends an RRC message to the cell due to RNAU, the UE may change the (selected or registered) PLMN during an RNAU procedure [0097]).
Regarding claim 15, Shi further teaches the first RRC message is an RRC Resume message, and the second RRC message is an RRC Resume Complete message (i.e., a UE may send its PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the UE's equivalent PLMN list) to the last serving cell via an RRC message (e.g., RRC Setup Complete message [0080]); or the first RRC message is an RRC release message, which carries suspend configuration information including radio resource configuration information, which indicates resources occupied by the second RRC message (i.e., the camped cell may send an RRC message (e.g., RRC Release message with suspend configuration) to the UE and keep the UE in the RRC_INACTIVE state. The new RNA configuration may be included in the suspend configuration [0065]).
Regarding claim 16, Shi further teaches when the RRC Resume Request message carries a first cause value, which is determined by Non-Access Stratum (NAS) of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to Access Stratum (AS) ([0095]-[0096]); or the first cause value is determined by AS of the user equipment after NAS provides the identity of reselected EPLMN to AS ([0095]-[0096]).
Regarding claim 17, Shi further teaches when the RRC Resume Request message carries a second cause value, which is determined by NAS of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to AS; or the second cause value is determined by NAS of the user equipment, and is provided to AS when NAS provides the identity of reselected EPLMN to Access Stratum (AS), and triggers NAS signaling process; or the second cause value is determined by AS of the user equipment after NAS provides the identity of reselected EPLMN to AS ([0095]-[0096]).
Regarding claim 18, Shi further teaches the RRC Resume Request message is sent by the user equipment when RNA update conditions are met ([0095]-[0096]); the first RRC message is sent on the condition that the network device judges the list of PLMN of cell broadcast to be restored excludes RPLMN of the user equipment (i.e., a cell/gNB may determine an RNA configuration for a UE based on the UE's PLMN information (e.g., registered PLMN, selected PLMN, PLMNs in the equivalent PLMN list) [0094]-[0095], [0097]).
Regarding to claim 19, all the features of the claim are included in claim 7 and performed the same function. Therefore, claim 19 is rejected for the same reasons as set forth above in claim 7. 
Regarding to claim 20, all the features of the claim are included in claim 1 and performed the same function. Therefore, claim 20 is rejected for the same reasons as set forth above in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643